Citation Nr: 1612822	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to March 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and erectile dysfunction, each rated 0 percent, effective February 3, 2012 (date of claim).  The Veteran was notified of this decision in December 2013, and within that same month, he filed a notice of disagreement with the initial disability ratings assigned for his bilateral hearing loss and erectile dysfunction.  He did not disagree with the effective date assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased initial disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 18, 2013, the Veteran's right ear hearing acuity was not worse than Level II and his left ear hearing acuity was not worse than Level III.

2. From December 18, 2013, the Veteran's right ear hearing acuity has not been worse than Level II and his left ear hearing acuity has not been worse than Level VI.




CONCLUSIONS OF LAW

1. Prior to December 18, 2013, an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

2. From December 18, 2013, an initial 10 percent disability rating (but no higher) for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, August 2012 and April 2013 letters also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, postservice private treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  In this regard, the Board acknowledges that the below remand includes instructions for the development of additional records.  However, as will be explained in greater detail below, the records being requested have been identified as being relevant specifically to the issue being remanded below.  Therefore, it is not anticipated that any records obtained as a result of the below remand will have bearing on the issue being decided herein.  

The RO also arranged for a VA audiological evaluation in September 2013.  The examiner completed all necessary testing, examined the Veteran, and described the impact of his service-connected disability.  Therefore, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that it has been two and a half years since the Veteran was afforded a VA audiological evaluation, and that in a July 2015 written argument, his representative stated, "The claimant should be afforded a new compensation and pension examination to see if the evidence shows that the claimant is warranted a higher evaluation rating greater than 0 percent for bilateral hearing loss . . . at this time."  Despite the representative's lack of argument for why a new VA examination should be afforded, the Board has nevertheless considered whether a more contemporaneous VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  As will be shown via the discussion of the evidence of record below, the record as it stands includes adequate and competent evidence to allow the Board to decide this matter; therefore, it is the opinion of the Board that no further development of the record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, the record shows that subsequent to the September 2013 VA audiological evaluation, the Veteran submitted a copy of a private audiological evaluation that was conducted in December 2013.  He has not alleged (and the record does not show) that his symptoms have worsened since that examination.  See 38 C.F.R. § 3.327. 

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126   (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").

The Veteran is currently assigned a 0 percent initial disability rating for his service-connected bilateral hearing loss.  It is his contention that a compensable disability rating is warranted for that disability.

The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The only audiometry of record available for rating purposes during the appeal period is that on November 2012 audiological evaluation for VA treatment purposes, September 2013 VA audiological evaluation, and December 2013 private audiological evaluation.  Importantly, the record does not show (and it is not the Veteran's contention) that he has had any other audiological evaluations other than those conducted in November 2012, September 2013, and in December 2013.

In November 2012, the Veteran was provided an evaluation by VA's audiology clinic after having been referred by his primary care provider for decreased hearing.  In particular, when the Veteran went to establish medical care with the Columbia, South Carolina VA Medical Center (VAMC) in January 2012, he complained of bilateral hearing loss.  At that time, it was noted that the Veteran would be referred to VA's audiology clinic for further evaluation/treatment.  On November 2012 audiological evaluation by VA, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
70
85
LEFT
40
25
45
80
90

The average puretone thresholds were 54 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The treating audiologist diagnosed mild low frequency hearing loss sloping to severe high frequency sensorineural hearing loss in both ears.  The treating audiologist also noted that the Veteran's auditory discrimination was good and intact.  Also in the treatment record, it was noted that the Veteran reported progressive bilateral hearing loss.  He also reported he was able to understand well in quiet face-to-face conversations, but had difficulty understanding in background noise.  

On September 2013 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
80
LEFT
25
20
40
70
80

The average puretone thresholds were 49 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz levels and sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies bilaterally.  The examiner further noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including ability to work.  
With respect to the December 18, 2013 private audiological evaluation, the Board notes that only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results were conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance).  

Furthermore, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the December 18, 2013 private audiological evaluation was conducted in the manner prescribed.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the private audiological evaluation is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474 ), and will afford the Veteran the benefit of the doubt and assume that the speech discrimination test performed by his private examiner was conducted in a controlled setting using the Maryland CNC test.  Accordingly, on private audiological evaluation in December 18, 2013, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
75
85
LEFT
35
45
60
80
90
The average puretone thresholds were 60 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 64 in the left ear.  

Based on the foregoing information, the Board does not find that at any point in time during the appeal period prior to December 18, 2013, the Veteran's bilateral hearing loss disability has warranted a compensable initial disability rating.  From December 18, 2013, however, his bilateral hearing loss disability warrants a 10 percent initial disability rating.

Prior to December 18, 2013

The only audiometry of record available for rating purposes during this period of time is that on November 2012 audiological evaluation for VA treatment purposes and September 2013 VA audiological evaluation.  

On November 2012 audiological evaluation for VA treatment purposes, average puretone thresholds were 54 decibels, right ear, and 60 decibels, left ear.  Speech discrimination was 92 percent for the right ear and 88 percent for the left.  Under Table VI, such hearing acuity constitutes Level I hearing in the right ear and Level III hearing in the left.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under DC 6100.

At the September 2013 VA audiological evaluation, average puretone thresholds were 49 decibels, right ear, and 53 decibels, left ear.  Speech discrimination was 88 percent for each ear.  Under Table VI, such hearing acuity constitutes Level II hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a noncompensable rating under DC 6100.  

Neither the November 2012 nor September 2013 VA audiometry showed an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

The Veteran contends that a rating higher than 0 percent is warranted for his bilateral hearing loss.  In various statements, including his December 2013 notice of disagreement and July 2014 VA Form 9, substantive appeal, he has recounted the difficulties he has with his hearing.  He has also argued that a higher rating is warranted because he was issued hearing aids for both ears, and because he was exposed to large amounts of noise trauma in service.  He noted further that he is aware of at least two individuals who served in more administrative roles in service (and were thus exposed to less noise trauma than him) who have been granted higher disability ratings than him for their service-connected bilateral hearing loss.  

Regarding these assertions, the Board notes that the Veteran's exposure to noise trauma in service has been recognized by VA with the award of service connection.  The only issue remaining for consideration is the proper rating to be assigned for his service-connected bilateral hearing loss disability.  Disability ratings are assigned according to the severity of an individual's current symptoms/level of disability (and not the amount of noise trauma to which an individual was exposed in service).  Significantly, in the context of a hearing loss disability, the rating involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating prior to December 18, 2013.  See Lendenmann, 3 Vet. App. at 349.  

As for the Veteran's descriptions regarding his hearing loss symptoms, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was the Court's holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the February 18, 2011 VA audiological evaluation report, the VA examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  It was also noted during the November 2012 visit with the VA audiology clinic that the Veteran understood well in quiet face-to-face conversations, but had difficulty understanding in background noise.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing and requires the use of bilateral hearing aids, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds that for the period prior to December 18, 2013, the results of the November 2012 and September 2013 VA audiological evaluations are more probative than the lay evidence, and a rating in excess of 0 percent for the Veteran's service-connected bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

From December 18, 2013

As noted, from December 18, 2013, the Veteran is currently assigned a 0 percent rating for his service-connected bilateral hearing loss.  After reviewing the evidence of record, however, the Board finds that the Veteran's service-connected disability warrants a 10 percent rating from that date.
Specifically, the record shows that on December 18, 2013, the Veteran was afforded a private audiological evaluation.  The results from this examination show that average puretone thresholds were 60 decibels, right ear, and 69 decibels, left ear.  Speech discrimination was 92 percent for the right ear and 64 percent for the left.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level VI hearing in the left.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 rating under DC 6100.

The December 18, 2013 private audiometry did not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

In light of the December 18, 2013, private audiological evaluation report, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral hearing loss disability from that date.  The Board has considered whether a still higher rating is warranted for the Veteran's service-connected bilateral hearing loss disability.  However, the competent evidence of record does not support a finding that his service-connected disability warrants a rating in excess of 10 percent from December 18, 2013.  Significantly, there is no competent evidence in the record to show that the Veteran's hearing impairment warrants a rating in excess of those assessed herein.  As was noted above, the evaluation of hearing loss disability involves the mechanical application of the rating schedule, which here results in a 10 percent rating from December 18, 2013.  See Lendenmann, 3 Vet. App. at 345.

Extraschedular Consideration

The Board has further considered whether referral for extraschedular consideration is indicated for any of the stages on appeal.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  The Veteran has reported that he has difficulty in background noises and requires the use of bilateral hearing aids.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.
ORDER

An initial compensable disability rating for bilateral hearing loss prior to December 18, 2013, is denied.

An initial 10 percent disability rating for bilateral hearing loss from December 18, 2013, is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected erectile dysfunction, VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 C.F.R. § 3.159(c).  In this regard, the Board notes that the Veteran's VA treatment records include a message from him, dated March 2014, in which he stated he did not use "the VA system for [his] routine care," and instead identified the name of a primary care physician, Dr. P.H., who had "recently completed [his] annual physical."  

The VA treatment records also show that in May 2014, during a urology consult in which the Veteran requested the issuance of a vacuum erection device, he reported receiving treatment from an "outside urologist," to include a "full exam" in March 2014.  

A review of the record does not show that it includes treatment records from Dr. P.H., and although treatment records from his private urologist are associated with the claims file, they are current only through January 2012.  According to the statements made to his VA treating providers in May 2014, it appears the Veteran has received more recent treatment from his private urologist, to include for his erectile dysfunction.  Accordingly, reasonable efforts should be made on remand to obtain such records for the claims file.

Finally, any updated VA treatment records should continue to be obtained. 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for erectile dysfunction, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from Dr. P.H. and his private urologist.

2. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from his current VA Medical Center (dated from May 2014 to the present).

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include the scheduling of a new VA examination, if warranted), and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


